Citation Nr: 1241851	
Decision Date: 12/07/12    Archive Date: 12/13/12

DOCKET NO.  10-29 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Salt Lake City, Utah



THE ISSUES

1.  Entitlement to an initial compensable evaluation for the service-connected left foot plantar fasciitis with heel spur.

2.  Entitlement to an initial compensable evaluation for the service-connected right foot plantar fasciitis with heel spur.

3.  Entitlement to an initial compensable evaluation for the service-connected hypertension.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served on active duty from July 1988 to July 2009.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the RO in Salt Lake City, Utah, as part of the Benefits Delivery at Discharge (BDD) program.  The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims with VA using the Virtual VA paperless claims processing system.  A highly secured electronic repository is used to store and review all documents.  This allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim. 

Because the current appeal was processed as part of the Virtual VA system, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

In May 2011, the Veteran testified at a hearing before a Decision Review Officer (DRO).

In September 2012, the Veteran was scheduled for a videoconference hearing at the RO in Waco, Texas, but failed to appear.  

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required on his part.


REMAND

The record indicates that the Veteran was scheduled for a VA examination, to be conducted in July 2011.  The examination was intended to evaluate the current severity of the service-connected disabilities at issue here, but the letter to the Veteran notifying him of this hearing is not of record.  At the time, the Veteran was apparently living in the state of Washington.

Several letters from the RO dated in September and October 2011 indicated that mail previously sent to the Veteran had been returned as undeliverable.  The RO indicated that it recently learned the Veteran's correct address and was resending this previous communication.  

Hence, in order to afford the Veteran every consideration, the Board finds that another attempt should be made to schedule him for the requested VA examination.  

It is pertinent to note that the most recent correspondence from the RO, including that which scheduled the Veteran for a videoconference hearing in September 2012, contains an address in Texas.  

Therefore, prior to scheduling the examination, the RO must take all indicated action to ascertain the current and correct mailing address for the Veteran.  

Any additional relevant medical evidence, to include additional relevant VA records of treatment, must be sought for association with the claims file.  See 38 U.S.C.A. § 5103A(a)-(c); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (relevant VA treatment records are considered to be constructively contained in the claims folder and must be obtained before a final decision is rendered).

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should take appropriate steps to contact the Veteran in order to ascertain his current mailing address.

2.  The RO should take appropriate action to request that the Veteran identify all VA and non-VA health care providers who treated him for his service-connected disabilities since August 2009. 

After obtaining any appropriate authorizations for release of medical information, the RO should seek to obtain copies of all outstanding records from each health care provider identified by the Veteran.  

The RO also should take all indicated action in order to obtain copies of all VA outpatient treatment records dated since June 2010.

The Veteran should also be advised with respect to private medical evidence that he may alternatively obtain the records on his own and submit them or other evidence to the RO to support his claim.  

3.  Once all available relevant medical records have been received, the RO then should have the Veteran scheduled for a VA examination(s) in order to determine the currently severity of the service-connected hypertension and bilateral foot disabilities. 

All indicated testing should be performed, and the claims folder should be made available to the examiner for review. 

Detailed clinical findings referable to the service-connected hypertension and bilateral foot disability should be recorded.

4.  After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.   The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


